Citation Nr: 0402593	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1982 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision by the 
Department of Veterans' Affairs  (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for a right knee condition.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

A review of the claims file reveals that the veteran received 
various correspondences from VA pertaining to his claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, if VA has failed to 
specifically discuss the required notice to the veteran of 
the information and evidence necessary to substantiate her 
claim, to indicate what portion of any such information or 
evidence is to be provided by which party, and failed to 
discuss either the documents that it referenced, or any other 
document in the record, VA did not satisfy the standard set 
forth by the VCAA.  More specifically, VA has failed to 
adequately discuss their amended duty to notify the veteran 
regarding her claim for service connected benefits.  
Moreover, VA failed to inform the veteran of which evidence 
VA will seek to provide and which evidence the veteran is 
responsible for providing, citing Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be very specific as to 
what evidence the veteran is responsible for.   If VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to her has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this is a violation of due process that must be 
addressed before the Board can move forward with this claim.

It appears from a review of the record that the claims folder 
in VA's possession is a rebuilt file.  In a letter to the 
veteran dated in October 2002, it was stated that the RO made 
some unsuccessful attempts to obtain the veteran's service 
medical records.  The RO indicated that the Service 
Department and the Garrison Support Unit have been unable to 
locate these records.  Consequently, the veteran's service 
medical records are unavailable.  In cases such as this one, 
where such records are unavailable through no fault of the 
claimant, there is a heightened obligation for VA to assist 
the claimant in the development of the case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without service medical records.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA's duty to assist the 
veteran includes obtaining relevant records in the custody of 
a Federal department or agency.  38 C.F.R. § 3.159(c)(2) 
(2003).  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile. Id

A review of record reveals that the National Personnel 
Records Service in St. Louis, Missouri has been unable to 
locate the veteran's service medical records.  A request was 
sent to the veteran's US Army reserve unit with the response 
that the reserve unit has no record of the veteran's service.  
However in reading the letter, it was indicated that the 
veteran was a current member of the unit, when in reality, 
she left the unit on August 28, 1990.  This misinformation 
might have had an impact on which records were searched by 
the unit administrative clerk.  Furthermore, in a letter 
dated in June 2002, the RO informed the veteran that her 
records were in transit to a storage facility, and might be 
available after August 22, 2002, and that another attempt 
would be made by the RO to obtain her files.  However, it 
does not appear that another attempt was made to secure the 
records.  In this particular situation, since the case must 
be remanded, further efforts to obtain those records would 
not be futile.

The Board further notes that, although the RO attempted to 
obtain the veteran's service medical records, little attempt 
was made to further develop the claim by obtaining a medical 
opinion.  Regarding the issue of service connection for a 
right knee condition, the claims file reveals that the 
complaint of a right knee pain first appears in a post 
service non-VA medical report, dated in November 1991.  The 
examiner assessed the right knee complaint as crepitus, which 
is often associated with the grating of a joint.

Although the post service non-VA medical records indicate a 
current diagnosis of a right knee condition, it does not 
otherwise contain a competent medical opinion as to the 
etiology of those conditions.  Given the nature of this case, 
the Board believes that a medical examination and opinion is 
necessary in order to clarify the nature and etiology of the 
veteran's claimed right knee condition, to include whether 
such disabilities are causally related to her military 
service, or any incident therein.

In view of the foregoing, this case is remanded for the 
following reasons:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for her claimed right 
knee condition currently under 
consideration.  After securing the 
necessary releases, the RO should obtain 
copies of those records for association 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO should make one final attempt 
to obtain the veteran's service medical 
records, presumably located at the 
National Personnel Records Center or a 
service department storage facility, or a 
reserve unit, or at any military medical 
facility where the veteran may have 
received treatment for the right knee.  
All records obtained should be associated 
with the claims folder.  All responses 
from the various facilities are to be in 
writing and placed in the claims folder.  
The appellant and her representative are 
to be informed of any unsuccessful 
attempt to procure these records.

4.  After the above developments have 
been completed, the veteran should be 
scheduled for VA orthopedic examination 
for the purpose of obtaining an opinion 
as to the etiology of her current right 
knee condition.  The claims folder must 
be made available to the examiner for 
review in conjunction with the medical 
examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current right knee condition is 
causally related to the veteran's 
military service or any incident therein.  
The examiner must indicate his/her review 
of the claims folder and provide a 
rationale for the opinion expressed.  If 
an opinion cannot be provided without 
resort to mere speculation or conjecture, 
this should be commented upon in the 
report.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




